Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21   Page 1 of 14 PageID 6




                   Exhibit A
        Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                     Page 2 of 14 PageID 7




                                     Cause No. nal       —000 1   ci
   JACKSON PAVELKA                                                      IN THE JUSTICE COURT

            PLAINTIFF,

   v.                                                                   PRECINCT 4; PLACE I

   NEBRASKA FURNITURE MART, INC.


            DEFENDANT.                                                 DALLAS COUNTY, TEXAS


                                PLAINTIFFS ORIGINAL PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES, Plaintiff, JACKSON PAVELKA, and complains of Defendant NEBRASKA

  FURNITURE MART, INC., and would show the Court' s follows:

                                                I.
                                            DISCOVERY

           Pursuant to Rules 190.1 and .190.2 of the Texas Rules of Civil Procedure, notice is hereby

 given to the Court and the parties that the discovery to be completed in this case is intended to be

 conducted under Level Three of the stated rule.

                                                IL
                                             RULE 193.7

          Pursuant to Rule 193.7 to the TEXAS RULES or CIVIL PROCEDURE, Plaintiff hereby gives

 notice to all parties that Plaintiff intends to use all documents exchanged and produced between

the parties (including, but not limited to, correspondence, pleadings, records and discovery

responses) during the trial of this matter as authenticated.


                                                                SVX31:11Pilr3 SVT1V0
                                                                                      snr
                                                                1G :8 WV +11 li4T

PLAINTIFF'S ORIGINAL PETITION
PAW".
      Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                          Page 3 of 14 PageID 8




                               PARTIES, JURISDICTION, AND VENUE

            Plaintiff Jackson Pavelka is a citizen of the State of Texas and resides in the home located

  at 1516 Mosley Drive„ Irving, Dallas County, Texas, 75060.

           Defendant Nebraska Furniture Mart, Inc.. ("NFM") is a foreign corporation with its

  principal place of business located at 700 S 72nd St, Omaha, NE 68114. NFM may be served

  process through its Registered Agent, Incorp Services, Inc at 5601 S 59th St, Ste C, Lincoln, NE

  68516.

           Venue of this suit is proper in Dallas County, Texas, pursuant to Section 15.002(a)(3) of

 the Texas Civil Practice and Remedies Code. The calls at issue were placed to Plaintiff on his

 cellular phone, which he uses as a residential line as well, and as such the harmful conduct

 occurred in Dallas.County. TEx. Civ. Nut:. & REM. CODE. §15.005.

           Plaintiffs seek only monetary relief within the jurisdictional limits of this Court.

                                                   IV.
                                                 FACTS

          Plaintiff received unwanted, unsolicited, and autodialed calls to his cellular telephone in

 violation of Texas statutory law. The Defendant engaged in this illegal conduct using equipment

prohibited    by the Telephone Consumer Protection Act and harassed the Plaintiff for purposes of
profit. None of the calls received by the Plaintiff were related to any emergency purpose and

were made without prior express consent.

         Defendant utilizes autodialer technologies to issue delivery reminders. to customers.

There is not mention or disclosure of such a activities in the terms and conditions listed on

NFM's invoices.
                                                                    svx3!,:unroo svmo
                                                                                J;           7.nt'Z.
         These calls. occurred despite the subject phone number 5eingli-Sted-6n" (Wu
                                                                                   nr° Not Call

                                                                 r0              2{.1Z   Prix
Registry. Because a listing on the Do Not Call Registry must be honored indefinitely or until the

PLAINTIPCS ORIGINAL PETITION                                                             I
PAGE 2                                                                               !
      Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                               Page 4 of 14 PageID 9




   registration is cancelled by the consumer, these Defendant violated the law. Federal statute

   allows for a private right of action to persons who receive impermissible telephone solicitations,

   thus triggering this lawsuit.

               A.     Plaintiff

               Plaintiff is a "person" as defined in the Texas Business and Commerce Code and his

  phone number is assigned to cellular telephone services. The Plaintiff began receiving automated

  phone calls regarding the delivery of a furniture purchase in January of 2021. The calls occurred

  early in the morning, late in.the evening, and days before the delivery date of the purchase.

           Defendant, willfully, knowingly, or intentionally, contacted Plaintiff despite the registry

 of cell phone number (314) 306-XXXX on the appropriate Do-Not-Call registries.                    The

 unauthorized communications occurred on the following dates: January 6, 2021 (1 call); January

 7, 2021 (1 call); January 8, 2021 (1 call); January 9, 2021 (1 call).

           Plaintiff was harmed by these calls. He was temporarily deprived of the legitimate use of

 his phone.. Moreover, these calls injured the Plaintiff because they were frustrating, obnoxious,

 annoying, constituted a nuisance, and overall disturbed the privacy and solitude of the Plaintiff.

          On January 7, 2021, Defendant was provided written notification of the intention to seek

statutory penalties and attendant damages in accordance with the Telephone Consumer

Protection Act provisions regulating telephone solicitation. Such correspondence also repeated

notification of registry on appropriate do not. call registries and provided an opportunity to

resolve this matter prior to litigation. Upon receipt, NFM did not respond.

          B.        Defendant

           .        Nebraska Furniture Mart, Inc..
                                                                  SVX31     ivrco
                                                                 t•P

                                                                  IS :9 WV fi           Nye faz
                                                     V.

                                                                                           I
PLAINTIFF'S ORIGINAL Prj ITIGN                                             fi .,:k       jew

PAGE 3
3885939.1.8


                    Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                          Page 5 of 14 PageID 10




                                               HISTORY AND APPLICATION OF THE '['CPA

                 In enacting the TCPA, Congress identified two separate purposes: (a) to protect residential

                 telephone.. users eight-to-privacy and (b) to protect all perSons from the abuse of automated

                 dialing technologies. Specifically, Congress stated:




                          The purposes of the bill are [Al to protect the privacy interests of residential

                          telephone subscribers by placing restrictions on unsolicited, automated telephone

                          calls to the home and 1131 to facilitate interstate commerce by restricting certain

                          uses of facsimile (tax) machines and automatic. dialers. (emphasis added).

                         S.. REP. 102-178, ** 1968 (Oct. 8, 1991)



                         In enacting the TCPA, the Congress made 15 express findings, including:


                                  (14) Businesses also have complained to the Congress and the Federal

                         Communications Commission that automated or prerecorded telephone calls arc a

                        nuisance, are an invasion of privacy, and interfere with interstate commerce.


                                  (15) The Federal Communications Commission should consider adopting

                        reasonable restrictions on automated or prerecorded calls to businesses as well as

                        to the home, consistent with the constitutional protections of free speech.


                         PL 102-243, December 20, 1991, 105 Stat 2394


              The TCPA makes it illegal to make        a telephone call to any cellular telephone
                                                                                                number, whether
                                                                         SVX3.1           SV-11\10
                                                                        T•t,                  ,1's-nr
              that number is used for business purposes or for residential pUrposes," using7.either an AIDS or
                                                                             IS :8 WV F'tI 'tiVr
                                                                                         .1
              PLAINTIFF'S. ORIGINAL PETITION                                      ;
               AOL                                                                              wn
     Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                          Page 6 of 14 PageID 11




  an artificial or prerecorded voice. Specifically, 47 U.S.C. § 227(b)(I)(A)(iii) Srates in relevant

  part:


           It shall be unlawful for any person within the United States, ... to make any call

           (other than a call made for emergency purposes or made with the prior express

           consent of the called party) using any automatic telephone dialing system or an

           artificial or prerecorded voice... to any telephone number assigned to a paging

           service, cellular telephone service, specialized mobile radio service, or other radio

           common carrier service, or any service; .,.. . (emphasis added).


 Likewise, regulations enforcing the TCPA make clear that the TCPA's prohibition on

 robocallS using an AIDS or artificial or recorded voice include such calls made to any

 cell phone. Specifically, TCPA regulations state:


          (a) No person or entity may:

                (I) Except as provided in paragraph (0(2) of this section. initiate any

                telephone call (other than a call made .for emergency purposes or is made

                with     the prior express consent of the called party) usine, an automatic

                telephone dialing system or an artificialor prerecorded voice;



                   (iii) To any telephone number assigned to a .. . cellular telephone

                   service, .„ ,


                  47 .F..R. § 64.1200 (a) (1) (3) (emphasis added).
                                                                      SVX31.       $V11V0


                                                                  I S :8 WV fi I tIVr I

PIA INT wr's ORIONAL PETITION
PA OE 5
3885939.1.10


                    Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                                  Page 7 of 14 PageID 12




                        The TCPA and TCPA regulations further specify- that "the person or entity on whose behalf

                  the telemarketing call is made" is also liable for any failures to honor the do-not-call request. 47

                 C.F.R. § 64.1200(d)(3), see also 47 U.S.C. §227(c)(5)(`by or on behalf of'. ).

                        Further, 47 C.F.R. § 64.1200 (c), which is a TCPA regulation authorized or referenced by

                 47 U.S.C. § 227(b)(3), states that:

                                 (c) No person or entity shall initiate any telephone solicitation to:

                                        (I) Any residential telephone subscriber before the hour of 8 a.m, or after 9

                                                p.m. (local time at the called party's location)...


                                        (2) A residential telephone subscriber who has registered his or her

                                telephone number on the national do-not-call registry of persons who do not

                                wish to receive telephone solicitations that is maintained by the Federal

                                Government. Such do-not-call registrations must be. honored indefinitely, or

                                until the registration is cancelled by the consumer or the telephone number is

                                removed by the database administrator. ... (emphasis added)




               Under FCC interpretation and prior precedent, 47 CFR § 64.1200 (c) applies to any cellular

               telephone if the consumer uses that cellular telephone for residential purposes and has placed the

               number on the do-not-call registry. See United States v. Dish Network, LLC, 75 F. Supp. 3d 942,

               961-62 (C.D. III. 201.4), vacated in other part on other grounds, 80 F. Supp. 3d 917, 920 (C.D.

               Ill. 2015), citing 68 FR 4580-01, at 4632-33 (January 29, 2003). Residential purposes is not
                                                                               SVY:31          S'IT1V0
               defined in the FCC interpretation, but the FCC noted that it wit146intre iliffcutEtti/Ititermine

               when a cellular phone is used for residential purposes, as compa4le                    mvanunio",,ized to a
                                                                                                      I


               PLAINTIFF'S ORIGIN AL PLIITION
               PAC& .6
3885939.1.11


                    Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                          Page 8 of 14 PageID 13




                  residence, and that therefore, any cell phone on the federal do-not-call registry should be

                  presumed to be a residential phone. There is no indication that. thetemporary, former, or partial

                 business usage of a phone used primarily for residential purposes somehow prevents the phone

                 from being a "residential phone" if it is listed in the federal do-not-call registry. See id. at

                 961-62.. 26. When a single telephone call violates both 47 U.S.C. § 227(b)(3) for using either an

                 ATDS or an artificial or prerecorded voice and also 47 CFR § 64.1200 (c) for calling a

                 residential number listed on the national Do—Not—Call registry, although it is only a single

                 telephone.call, two separate violations occur per call that will produce separate civil liabilities for

                each violation per call. See, e.g., Lucas v, Jolin, case no. 1:15-cv-108, 2015 WL 72928.36, ".3-5

                (S.D. Ohio, Oct. 29, 2015) (ruling a single call using an automated voice recording to a

                residential number that was on the do-not-call registry..produced two separate $1,500 violations

                for TCPA penalties per call for a total of $3,000 in TCPA violations.per call).



                Violations of the TCPA and TCPA regulations created under the TCPA create a private right of

                action pursuant to 47 U.S.C. § 227(b)(1)(3), which states:

                                  (3) PRIVATE.   RIGHT OF ACTION      A person or entity may, if otherwise

                         permitted by the laws or rules of court of State, bring in an appropriate court of

                         that State—

                                  (4) an action based on .a violation of this subsection or the regulations

                                 prescribed under this subsection to enjoin such violation,

                                 (B) an action to recover for actual monetary loss from such a violation or
                                                                                 $k)(31AINno
                                 to receive $500. in damages for each such violation, Witithe-Ver iisgiiater r,
                                                                                   IS :p WV fi I NV1 1Z9Z
                                 or
                                                                                          •



               PLAINTIFF.S ORIGINAL
               PACHE 7
      Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                            Page 9 of 14 PageID 14




                      (C) both such actions.




  If the court finds that the defendant willfully or knowingly violated this subsection or the

  regillationS prescribed_under this subsection, the court may, in its discretion, increase the amount

  of the award to         an     amount equal   to not more than 3 times the amount available under

  subparagraph (B) of this paragraph.



                                                      VI.

                                 CAUSES OF ACTION AGAINST .DEFENDANT

 Telephone Solicitation: Texas BuSiness and CommerCe Code § 305.054

            The Texas Business and Commerce Code regulates telephone :Solicitations made within

 Texas or to residents of Texas. See TEX. Bus. & Cola. CODE .§ 302.101. A telephOne. solicitation is

 "a telephone call a seller or salesperson initiates .to induce a person to purchase, rent, claim, or

 receive an item," TEL Bus. & Cony. CODE              .302.001.:   The code instructs courts to apply the

 statute liberally to protect persons "against false, misleading,          or   deceptive practices in the
 telephone solicitation business." TEx. Bus. & Cont. CODE § 302.003.

            A telephone solicitor is a person who makes, or causes to be made, a consuiner telephone

call, including a call made by an automated dial announcing service.              TEx.   Bus. &. COM. CODE

ANN.    §    301 .001(5). Defendant, individually, representatively, amid collectively, are telephone

solicitors as defined by the Business and Commerce Code. A consumer telephone call is an

unsolicited call by a telephone solicitor to solicit a sale of a consumer goocl.Or service, solicit an

extension of credit for a consumer good or service, or obtain*, _inAtipAsthitryilkor may be
                                                                :4' 1:
used to directly solicit .a sale of a consumer good or servioe oritg       ring
                                                                       9eUr l v  i ale, TEX.


PLAINTIPeS 01.1:101N4 Plar,n6N
PAOE.8,
     Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                          Page 10 of 14 PageID 15




    Bus. & Cori. CODE ANN. § 301.001(4). Each of the impermissible calls alleged herein fall within

   this statutory definition.

            Defendant, individually and representatively, placed calls to the Plaintiff without regard

   for Texas protective acts barring telephone solicitation without express consent. Defendant made

   prohibited telephone calls and used an automatic dial announcing device to make telephone calls

   for the purpose of receiving an item in the absence of consent, and the Defendant knew or should

  have known such calls were being made to a mobile telephone. TEx. Bus. & COMM. CODE §

  305.001. Under § 305.053, a person who receives a communication that violates Chapter 305,

  Subchapter A (Prohibited Communications Made of Purpose of Solicitation) "may bring an

  action in this state against the person who originates.the communication."

           In addition to providing statutory authority to bring suit in Texas state court, Section

  305.053(b) provides statutory damages to be calculated' as the.greater of $500 for each violation

 or the actual damages incurred. Furthermore, Section 305.053(c) authorizes the increase of the

 amount of the award of damages under subsection (b) to not mote than the greater of $1,500 for

 each violation, or three times the actual damages upon a finding that the violation(s) were

 committed knowingly or intentionally. Plaintiff seeks $500 in damages for each call made in

 violation of the Act. Plaintiff further alleges that since these violations occurred knowingly

 and/or intentionally, he is entitled to the maximum increase in statutory damages of an additional

 $1,000 per violation (for a total of $1,500 per call).



Violations of 47 U.S.C. § 227

     The Telephone ConsuMer Protection Act, or TCPA, regulates tctephoucpplicitations
                                                        $V 3.1          S.71
made within the United StateS or to residents of the UniterSiites-. lite term "telephone
                                                                   S     UV       I NW IEig
solicitation" means the initiation of a telephone call or message for the purpose of encouraging
                                                                          ••

PLA;yrtry's ORIGINAL PETITION
PAGE 9
3885939.1.14


                    Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                       Page 11 of 14 PageID 16




                  the purchase or rental of, or investment in, property, goods,. or services, which is transmitted to

                  any person, but such term does not include a call or message," 47 U.S.C. § 227(A)(4).

                           Defendant, individually and representatively, placed calls to the Plaintiffwithout training

                  their agents engaged in telemarketing on the existence and use of any do-not-call list or

                 otherwise without regard for Federal and State protective acts barring telephone solicitation

                 without express consent. Defendant made prohibited telephone calls and         used an automatic dial
                 announcing device to make telephone calls in the absence of consent, and the Defendant knew or

                 should have known such calls were being made to a mobile telephone. Under § 227(b)(3), a

                 person who receives a communication that violates 47 U.S.C. § 227(b)(3) "may bring an action

                 in this state against the person who originates the communication."

                          in addition to providing statutory authority to bring suit in court, § 227(b)(3) provides

                statutory damages to be calculated as the greater of $500 for each violation or the actual damages

                incurred.      Furthermore, § 227(b)(3) authorizes the increase of the amount of the award of

                damages under subsection (b) to not more than the greater of $1,500 for each violation, or three

                times the actual damages upon a fi nding that the violation(s) were committed knowingly or

                intentionally. Plaintiff seeks $500 in damages for each call made in violation of the Act. Plaintiff

                further alleges that since these violations occurred knowingly and/or intentionally, he is entitled

                to the maximum increase in statutory damages of an additional $1,000 per violation (for a total

               of $1,500 per call).

               Invasion of Privacy.

                         Defendant intentionally intruded on Plaintiff's seclusion, solitude, or private affairs. The

               making. of repeated or harassing phone calls without     permissionsqpomentiruvropooable and
                                                                                                          7..;;ISne
               unwarranted. Plaintiff was temporarily deprived of the legitimake ikisp,,,pf           ,pmen.,Pitiintiff
                                                                                           Kw    9 1 1111

               suffered Monetary harm in paying for services that could not be fully used as well as mental
                                                                                                 .1
               PI.AINTIFF3S. OKIGINA I. Purim                                                         3
               PAGE. 10
     Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                             Page 12 of 14 PageID 17




    anguish from the harassing contact. Alternatively, Plaintiff pleads for nominal damages as a

    result of the invasion of privacy, and the entitlement to interest and court costs should he prevail.




                                                VI,
                                        DISCOVERY REQUESTS

             Under the authority of Texas Rule of Civil Procedure 104, Plaintiff requests Defendant

   disclose the information or material described in Rule 194.2. Responses to Plaintiff's discovery

   requests shall be in writing and returned to. Plaintiff at 1516 Mosley Dr, Irving, Texas, 75060

  within 25 (twenty Bye) days'from the service of this.petition.

                                                 VII.
                                              JURY TRIAL

            Pursuant to Rule 504.1 of the Texas Rules of Civil Procedure, the Plaintiff requests a jury

  trial in the abovestyled cause, Pursuant to Rule 504.1(b), the Jury Fee of $22.00 will be

  furnished to the .court.




                                                                   syn. !A.94.103. SVTIva
                                                                                       snrz:

                                                                    IS .9 WV ti I KC 17,1.2
                                                                             4   !sip.;
                                                                         •                 t   '1;1

PLAINTIFF',S OKICIINAt, PETITION                                         •- :
P.A64 1 I
    Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                         Page 13 of 14 PageID 18




                                                   PRAYER

            WHEREFORE, Plaintiff, JACKSON PAVELKA respectfully requests that the Defendant be

  cited to appear and answer herein and that after final trial, Plaintiff recovers:

                     $500 in statutory damages for each and every violation of the 47 U.S.C. §
                     227(b)(I)(A)(iii)

           2.        $1,500 in statutory damages for each and every violation committed
                     knowingly and/or intentionally;

           3.       Mental anguish damages upon a finding that Defendant acted knowingly
                    or intentionally;

           4.       All court costs incurred by Plaintiff;

           5.       Pre-and post judgment interest; and

           6.       A judgment for such other and further relief, both general and specific, at
                    law and inequity, to which Plaintiffs may be justly entitled.

                                                   Respectfully submitted,

                                                   JACKSON PAVELKA

                                                  By: is/Jackson Pavelka
                                                  Jackson Pavelka, Pro Se
                                                   1516 Mosley Dr, Irving, TX 75060
                                                  jpavelka314@gmail.com
                                                  314.306.3822




                                                                      SVX31 A1Y1101 VITIVC1
                                                                     f•V

                                                                      I S :8 WV '1I WiT FIDZ
PLAINTIFF'S ORIGINAL PETITION                                                            3
PALA. 12
     Case 3:21-cv-00184-E Document 1-2 Filed 01/28/21                   Page 14 of 14 PageID 19




                                 CONSENTTO EMAIL SERVICE

   Pursuant to Rule 5023 of the Texas Rules of Civil Procedure, Plaintiff, Jackson Pavelka consents
   to email service and the relevant email contact information is as follows:

                                          Jackson PavOka
                                      jpavelka31.4@gmail.com




                                                                SVX3I 'AII11103 SVTTV0

                                                                IS :9 WV fr I NV I1
                                                                     rt. .44:11   1   val
                                                                                      wmaf..!

PLAINTIFFS QgldesiAC, POTITIQN
PAGE 13
